Citation Nr: 1708889	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-30 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left upper extremity disability, to include radiculopathy, also claimed as secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for a right upper extremity disability, to include radiculopathy, also claimed as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from August 1977 to January 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2012, the Board reopened and granted a claim of entitlement to service connection for tinnitus and remanded the issues of entitlement to a rating in excess of 20 percent for a cervical spine disability, a compensable rating for bilateral hearing loss, and service connection for an inguinal hernia, for further development.

In September 2014, the Board denied entitlement to a rating in excess of 20 percent for a cervical spine disability, a compensable rating for bilateral hearing loss, and service connection for an inguinal hernia. 

In August 2015, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) arguing that the Board failed to consider whether the Veteran was entitled to service connection for his upper extremity radiculopathy in relationship to his service-connected cervical spine disability and failed to address whether he raised an informal claim for service connection for upper extremity radiculopathy.

In a July 2016 Memorandum Decision, the Court affirmed that portion of the September 2014 Board decision that denied entitlement to a disability rating higher than 20 percent for a cervical spine disability and remanded the issue of whether the Veteran filed an informal claim for service connection for radiculopathy of the upper extremities on a direct basis, for adjudication in the first instance and for action consistent with the Memorandum Decision.  The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As stated in the Introduction, in the July 2016 Memorandum Decision, the Court remanded the case to the Board to consider whether the Veteran raised an informal claim of entitlement to service connection for radiculopathy.  The Court also directed the Board to consider the possibility that despite the fact that the Veteran's radiculopathy was not related to his service-connected cervical spine disability, service connection for an upper extremity disability may be warranted on a direct basis.  

In light of points raised in the Court's Memorandum Decision and the Board's review of claims file, based on the facts of this case, the Board concedes that the Veteran has raised an informal claim of entitlement to service connection for radiculopathy of the upper extremities.  Accordingly, a remand is required to determine the nature and etiology of any currently diagnosed disability of the Veteran's upper extremities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination which addresses the nature and etiology of any current disability of the upper extremities.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Is it at least as likely as not (50 percent or more probability) that any current disability of the left and/or right upper extremity, to include radiculopathy and cubital and carpal tunnel syndrome, had its onset in or is etiologically-related to the Veteran's active duty service, to include a July 1983 motor vehicle accident?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that any currently-diagnosed disability of the left and/or right upper extremity, to specifically include radiculopathy and cubital and carpal tunnel syndrome is (a) proximately due to or the result of the Veteran's service-connected cervical spine disability, or (b) aggravated or permanently worsened by his service-connected cervical spine disability.

If it is determined that the left and/or right upper extremity disability is related to a service-connected cervical spine disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a disability of the left and right upper extremity should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




